FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       November 8, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                         No. 13-5111
                                               (D.C. Nos. 4:08-CR-00137-CVE-1 &
AARON EUGENE COPELAND,                           4:12-CV-00101-CVE-TLW and
                                                   4:13-CV-00479-CVE-FHM)
             Defendant-Appellant.                          (N.D. Okla.)


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Aaron Eugene Copeland, a federal prisoner proceeding pro se, seeks a

certificate of appealability (COA) to appeal the district court’s decision dismissing

for lack of jurisdiction his second motion for relief under 28 U.S.C. § 2255. We deny

a COA and dismiss this matter.

      In 2008, Mr. Copeland pleaded guilty to being a felon in possession of a

firearm. Because of his prior convictions, he was sentenced pursuant to the Armed

Career Criminal Act (ACCA) to the mandatory minimum sentence of 180 months’

imprisonment. He did not file a direct appeal. In February 2012, he filed a § 2255

*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
motion to vacate, set aside or correct his sentence. The district court dismissed the

motion because it was filed outside of the one-year statute of limitations, and we

denied his request for a COA. See United States v. Copeland, 509 F. App’x 760,

761-62 (10th Cir.), cert. denied, 82 U.S.L.W. 3186 (U.S. Oct. 7, 2013)

(No. 13-5182).

      In July 2013, Mr. Copeland filed a second § 2255 motion. The district court

concluded that this motion was an unauthorized second or successive § 2255 motion

and dismissed it for lack of jurisdiction. Mr. Copeland now seeks a COA to appeal

from that decision.

      To obtain a COA, Mr. Copeland must show that “jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). A prisoner may not file a second or successive

§ 2255 motion unless he first obtains an order from the circuit court authorizing the

district court to consider the motion. 28 U.S.C. § 2244(b)(3)(A); id. § 2255(h).

Absent such authorization, a district court lacks jurisdiction to address the merits of a

second or successive § 2255 motion. In re Cline, 531 F.3d 1249, 1251

(10th Cir. 2008) (per curiam).

      In his second § 2255 motion, Mr. Copeland argued that one of the predicate

convictions for sentencing him under the ACCA was invalid, citing to a recent

Supreme Court decision, Descamps v. United States, 133 S. Ct. 2276 (2013). He also

asserted that he timely filed his motion within one year of the Descamps decision as


                                          -2-
required by § 2255(f)(3). That section permits a first § 2255 motion to be considered

timely, if it is filed within one year of a Supreme Court decision that creates a newly

recognizable right made retroactively applicable to cases on collateral review.

28 U.S.C. § 2255(f)(3).

        As the district court correctly explained, however, Mr. Copeland had already

filed one § 2255 motion and he was therefore obligated to comply with the

requirements in § 2255(h) for filing a second or successive § 2255 motion. Because

Mr. Copeland had not obtained the proper authorization from this court, the district

court properly determined that it lacked jurisdiction to consider the second or

successive § 2255 motion.

        Reasonable jurists could not debate that the district court was correct in its

procedural ruling to dismiss Mr. Copeland’s second § 2255 motion for lack of

jurisdiction. Accordingly, we deny a COA and dismiss this matter. We grant

Mr. Copeland’s motion for leave to proceed on appeal without prepayment of costs or

fees.

                                                 Entered for the Court



                                                 ELISABETH A. SHUMAKER, Clerk




                                           -3-